                                                                                                     E-FILED
                                                                      Monday, 11 March, 2019 10:44:13 AM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 09-cr-20004-JES-DGB
                                             )
HUBERT W. O’NEAL, JR.,                       )
                                             )
                      Defendant.             )

                                   ORDER AND OPINION

       This matter is now before the Court on Mr. O’Neal’s Motion (Doc. 65) to Reduce

Sentence. The parties agree that Mr. O’Neal is eligible to have his sentence reduced under the

First Step Act. Doc. 66. However, the parties disagree as to whether Mr. O’Neal is entitled to a

resentencing or a sentence reduction. Doc. 67.

       At this time, the Court orders an updated Pre-Sentence Report and Resentencing

Memorandum that includes a summary of the case, the First Step Act computations, and a history

of education, programming, and violations by Mr. O’Neal from the Bureau of Prisons. The

updated report shall be prepared within 45 days. Upon receipt of the report, the parties will have

14 days to brief their sentencing positions. The Court will then determine whether a hearing on

the sentencing reduction will be necessary and/or scheduled.


       Signed on this 11th day of March, 2019,


                                                             /s James E. Shadid
                                                             James E. Shadid
                                                             Chief United States District Judge
